DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (USPG Pub No. 2015/0160444), hereinafter “Koizumi”, in view of Rehn (USPG Pub No. 2017/0284637).
Regarding claim 1, Koizumi discloses and the zoom lens (see Fig. 1) comprising: a rear fixed group (G4), the rear fixed group comprising a first biconvex lens (L41/L43/L47/L49/L51) (see Fig. 1, Paragraph 62, Table 1); a zooming group (G3), the zooming group comprising a first concave-convex meniscus lens and a plano lens (Paragraph 62, Table 1); a compensating group (G2), the compensating group comprising a biconcave meniscus lens (L21) and a second concave-convex meniscus lens (Paragraphs 62, 128, Table 1); and a front fixed group (G1), the front fixed group comprising a second biconvex lens (L12) (see Fig. 1, Paragraphs 62, 127), wherein the rear fixed group (G4), the zooming group (G3), the compensating group (G2) and the front fixed group (G1) are sequentially arranged in a direction of an optical axis (see Fig. 1); and realizes zooming by movement of the zooming group and the compensating group comprised in the zoom lens in the direction of the optical axis (Paragraph 62). Koizumi discloses the claimed invention except for a lamp with a zoom lens, comprising the zoom lens and a lamp body, the lamp body being connected with the zoom lens, plano-convex lens, in a direction of an optical axis from a light source surface to a projection surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Koizumi with plano-convex lens since it is known in the art that by controlling the convex or concave shape of the lens surfaces, the length of the optical imaging lens system is shortened while obtaining or maintaining high optical performance. 
	In addition, in the same field of endeavor, Rehn discloses a lamp with a zoom lens (3), comprising the zoom lens (3) and a lamp body (2), the lamp body (2) being connected with the zoom lens (3) (see Fig. 1, Paragraphs 21-29), in a direction of an optical axis from a light source surface to a projection surface (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Koizumi with a lamp with a zoom lens, comprising the zoom lens and a lamp body, the lamp body being connected with the zoom lens, in a direction of an optical axis from a light source surface to a projection surface of Rehn for the purpose of varying the extension of the rectangular light distribution in the illumination plane (Paragraph 22).
Regarding claim 2, Koizumi discloses wherein the zooming group further comprises a third concave-convex meniscus lens, and the third concave-convex meniscus lens is positioned between the first biconvex lens and the first concave-convex meniscus lens (see Fig. 1); and the first concave-convex meniscus lens is glued or attached to the plano lens (see Fig. 1). Koizumi and Rehn disclose the claimed invention but do not specify plano-convex lens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Koizumi and Rehn with plano-convex lens since it is known in the art that by controlling the convex or concave shape of the lens surfaces, the length of the optical imaging lens system is shortened while obtaining or maintaining high optical performance. 
Regarding claim 4, Koizumi further discloses wherein a distance range of the rear fixed group (G4) and the zooming group (G3) on the optical axis is 26 to 90mm, a distance range of the zooming group (G3) and the compensating group (G2) on the optical axis is 4.6 to 83mm, and a distance range of the compensating group (G2) and the front fixed group (G1) on the optical axis is 2.8 to 15mm (Table 3). 
Regarding claim 5, Koizumi discloses wherein a total mechanism length of the zoom lens is L, and a value range of L is that: L is smaller than 4f (Table 1); a focal length of the rear fixed group is f1, and a value range of f1 is that: f1 is smaller than 2.5f (Table 1); a focal length of the zooming group is f2, and a value range of f2 is that: f2 is smaller than 2f (Table 1); a focal length of the compensating group is f3, and a value range of f3 is that: f3 is smaller than -0.5f (Table 1); and a focal length of the front fixed group is f4, and a value range of f4 is that: f4 1s smaller than 2f and greater than f, wherein f is a short-focus focal length of the zoom lens (Table 1). Koizumi and Rehn disclose the claimed invention, but do not specify and greater than 3f; and greater than 1.5f; and greater than f; and greater than -f. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp with a zoom lens of Koizumi and Rehn with and greater than 3f; and greater than 1.5f; and greater than f; and greater than -f for the purpose of providing a compact zoom lens (Paragraph 7 of Koizumi ) and varying the extension of the rectangular light distribution in the illumination plane (Paragraph 22 of Rehn).
Regarding claim 6, Koizumi discloses wherein a focal length of the biconcave meniscus lens (L21) is f31, and a value range of f31 is that: f31 and greater than -1.3f (Table 1); a focal length of the second concave-convex meniscus lens is f32, a value range of f32 is that: f32 is smaller than -2.3f and greater than -2.5f, and a concave surface of the second concave-convex meniscus lens faces a pattern or the light source surface (see Fig. 1, Table 1); and the biconcave meniscus lens or the second concave-convex meniscus lens is made of a negative lens material, a refractive index nd of the negative lens material is smaller than 1.65, and a dispersion coefficient vd of the negative lens material is greater than 50, wherein f is a short-focus focal length of the zoom lens (Table 1). Koizumi and Rehn disclose the claimed invention, but do not specify is smaller than -1.1f. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp with a zoom lens of Koizumi and Rehn with is smaller than -1.1f for the purpose of providing a compact zoom lens (Paragraph 7 of Koizumi ) and varying the extension of the rectangular light distribution in the illumination plane (Paragraph 22 of Rehn).
Regarding claim 7, Koizumi further discloses wherein a refractive index nd of a lens material of the second biconvex lens is greater than 1.7, and a dispersion coefficient vd of the second biconvex lens is smaller than 30 (Table 1). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 8, Koizumi and Rehn teach the lamp with a zoom lens set forth above for claim 1, Rehn further discloses further comprising a shell (3) and a dimming attachment structure, the dimming attachment structure being arranged between the lamp body and the zoom lens, and the lamp body comprising: a light source, a first collimating lens and a second collimating lens, wherein the light source, the first collimating lens, the second collimating lens, the dimming attachment structure and the zoom lens are sequentially arranged in the shell (3) in a light emergent direction of the lamp (see Figs. 1, 4, 5). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. It would have been obvious to one of ordinary skill to provide the zoom lens of Koizumi with the teachings of Rehn for at least the same reasons as those set forth above with respect to claim 1.
	Regarding claim 10, Koizumi and Rehn teach the lamp with a zoom lens set forth above for claim 8, Rehn further discloses wherein lens parameters of the first collimating lens and/or the second collimating lens are set according to a size of a light-emitting surface of the light source; the lens parameters comprise one or a combination of two or more of a movement stroke, a minimum distance between the lenses, a diameter, a thickness, an arc surface diameter, an edge thickness, a convex surface texture type, a plane texture type, a surface roughness of a convex surface, a surface roughness of a plane, a refractive index, an effective focal length and a material (see Figs. 1-2, 4, 5). Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill to provide the zoom lens of Koizumi with the teachings of Rehn for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 11, Koizumi and Rehn teach the lamp with a zoom lens set forth above for claim 10, Rehn further discloses wherein a distance range of the first collimating lens and the second collimating lens on the optical axis is 2.5 to 37.5mm, and a distance range of the second collimating lens and the rear fixed group on the optical axis is 140 to 177.5mm; and a convex surface, away from the light source, of the first collimating lens has an orange peel pattern, and a plane, facing the light source, of the second collimating lens has an orange peel pattern (see Figs. 1-2, 4, 5, Paragraphs 45, 46). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill to provide the zoom lens of Koizumi with the teachings of Rehn for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 12, Koizumi discloses a zoom lens (see Fig. 1), comprising: a rear fixed group (G4), the rear fixed group comprising a first biconvex lens (L41/L43/L47/L49/L51) (see Fig. 1, Paragraph 62, Table 1); a zooming group (G3), the zooming group comprising a first concave-convex meniscus lens and a plano lens (Paragraph 62, Table 1); a compensating group (G2), the compensating group comprising a biconcave meniscus lens (L21) and a second concave-convex meniscus lens (Paragraphs 62, 128, Table 1); and a front fixed group (G1), the front fixed group comprising a second biconvex lens (L12) (see Fig. 1, Paragraphs 62, 127), wherein the rear fixed group (G4), the zooming group (G3), the compensating group (G2) and the front fixed group (G1) are sequentially arranged in a direction of an optical axis (see Fig. 1); and the zoom lens realizes zooming by movement of the zooming group and the compensating group in a direction of the optical axis (Paragraph 62).
Koizumi discloses the claimed invention except for plano-convex lens, in a direction of an optical axis from a light source surface to a projection surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Koizumi with plano-convex lens since it is known in the art that by controlling the convex or concave shape of the lens surfaces, the length of the optical imaging lens system is shortened while obtaining or maintaining high optical performance. 
	In addition, in the same field of endeavor, Rehn discloses in a direction of an optical axis from a light source surface to a projection surface (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zoom lens of Koizumi with in a direction of an optical axis from a light source surface to a projection surface of Rehn for the purpose of varying the extension of the rectangular light distribution in the illumination plane (Paragraph 22).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (USPG Pub No. 2015/0160444) in view of Rehn (USPG Pub No. 2017/0284637) as applied to claim 1 above, and further in view of Nakamura (USPG Pub No. 2012/0262801).
Regarding claim 3, Koizumi and Rehn disclose the claimed invention, but do not specify wherein focal lengths of the rear fixed group, the zooming group, the compensating group and the front fixed group are a positive focal length, a positive focal length, a negative focal length and a positive focal length, respectively. In the same field of endeavor, Nakamura discloses wherein focal lengths of the rear fixed group, the zooming group, the compensating group and the front fixed group are a positive focal length, a positive focal length, a negative focal length and a positive focal length, respectively (Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp with a zoom lens of Koizumi and Rehn with wherein focal lengths of the rear fixed group, the zooming group, the compensating group and the front fixed group are a positive focal length, a positive focal length, a negative focal length and a positive focal length, respectively of Nakamura for the purpose of providing a zoom lens that can achieve a small size and light weight capable of correcting various aberrations (Paragraph 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (USPG Pub No. 2015/0160444) in view of Rehn (USPG Pub No. 2017/0284637) as applied to claim 8 above, and further in view of Yoshimizu et al. (USPG Pub No. 2011/0228537), hereinafter “Yoshimizu”.
Regarding claim 9, Koizumi and Rehn disclose the claimed invention, but do not specify wherein the first collimating lens moves along with the light source, and the second collimating lens is a fixed lens; the lamp carries out focusing by front-and-back movement of the first collimating lens; the lamp regulates front-and-back movement of the zooming group and the compensating group by rotating a lens barrel corresponding to the zoom lens so as to regulate a size of a light spot; and the lamp regulates blur and definition of a projection light spot by overall front-and-back movement of the zoom lens. In the same field of endeavor, Yoshimizu discloses wherein the first collimating lens moves along with the light source, and the second collimating lens is a fixed lens; the lamp carries out focusing by front-and-back movement of the first collimating lens; the lamp regulates front-and-back movement of the zooming group and the compensating group by rotating a lens barrel corresponding to the zoom lens so as to regulate a size of a light spot; and the lamp regulates blur and definition of a projection light spot by overall front-and-back movement of the zoom lens (see Figs. 5A, 5B, 8A, 8B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp with a zoom lens of Koizumi and Rehn with wherein the first collimating lens moves along with the light source, and the second collimating lens is a fixed lens; the lamp carries out focusing by front-and-back movement of the first collimating lens; the lamp regulates front-and-back movement of the zooming group and the compensating group by rotating a lens barrel corresponding to the zoom lens so as to regulate a size of a light spot; and the lamp regulates blur and definition of a projection light spot by overall front-and-back movement of the zoom lens of Yoshimizu for the purpose of providing an adjustable beam size (Paragraph 2). Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Prior Art Citations
               Masui (USPG Pub No. 2018/0149951) and Obikane (USPG Pub No. 2021/0113063) are each being cited herein to show a lamp with a zoom lens that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/29/2022